NO.  07-10-0466-CV
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                                  MAY
27, 2011
                                            ______________________________
 
ROBERT SMITH,
 
                                                                                                                        Appellant
                                                                             v.
 
                                          CITY OF LUBBOCK and ST. PAUL FIRE
and
MARINE INSURANCE COMPANY,
 
                                                                                                                        Appellees
                                           _______________________________
 
                     FROM THE 237TH DISTRICT
COURT OF LUBBOCK COUNTY;
 
                     NO. 2008-542,012-A; HON.
WILLIAM C. SOWDER, PRESIDING
                                           _______________________________
 
 On Motion to Dismiss
_______________________________
 
Before
QUINN, C.J., and CAMPBELL and PIRTLE, JJ. 
            Pending before the court is the motion of St. Paul Fire
and Marine to dismiss this appeal for want of jurisdiction.  We held that motion in abeyance pending the
entry of a final, appealable order.  Such
order was signed by the trial court on May 11, 2011, and received by us on the
same date.  Consequently, we now consider
the pending motion.  
            St.
Paul sought dismissal because Smith allegedly filed an untimely notice of appeal.  As explained in our April 15, 2011 order of
abatement and remand, no final, appealable order had yet to be signed despite
Smith having noticed his appeal.  That
defect was cured on May 11, 2011, when the trial court signed its “Amended
Final Judgment.”  The latter, unlike the
trial court’s prior orders, expressed the specific settlement of rights between
the parties and disclosed the specific and final result officially condoned by,
and recognized under, the law.   Given
this, the cause actually became appealable on May 11, 2011.  More importantly, Texas Rule of Appellate Procedure
27.1(a) mandates that we deem prematurely filed notices of appeal as filed on the day of but after the event that begins the
period for perfecting an appeal (that is, May 11, 2011, here).  Consequently, Smith’s notice was timely.  
            The
motion to dismiss is denied.
 
                                                                                    Per Curiam